     Case: 1:20-cv-02589 Document #: 1 Filed: 04/29/20 Page 1 of 14 PageID #:1




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

  351 KINGSBURY CORNER, LLC, d/b/a THE |
  HAMPTON SOCIAL AND THE BASSMENT, |
                                       |
                Plaintiff,             |
                                       |
  v.                                   |                    Case No.
                                       |
  SOCIETY INSURANCE,                   |                    JURY TRIAL DEMANDED
                                       |
                Defendant.             |

                                   COMPLAINT AT LAW

       Plaintiff, 351 KINGSBURY CORNER, LLC, doing business as “The Hampton Social

and the Bassment,” (“Plaintiff”), by and through its attorneys, MEYERS & FLOWERS, LLC

and WEISMAN, KENNEDY & BERRIS CO., LPA, complaining of the Defendant, SOCIETY

INSURANCE (hereinafter “Society” or “Society Insurance”), for its Complaint at Law against

Defendant Society Insurance, allege as follows:

                                       INTRODUCTION
         1.     Plaintiff is the owner and operator of a restaurant and musical cocktail

 lounge in Chicago which have been forced, by recent orders issued by the State of

 Illinois, to cease their operations—through no fault of their own—as part of the State’s efforts

 to slow the spread of the COVID-19 global pandemic. The closures mandated by these

 orders present an existential threat to Plaintiff’s business that employs dozens of Illinois

 residents. To protect its business from situations like these, which threaten the livelihood of

 Plaintiff’s employees due to factors wholly outside of its control, Plaintiff obtained business

 interruption insurance from Society Insurance. In blatant breach of its insurance obligations

 that it voluntarily undertook in exchange for Plaintiff’s premium payments, Society


                                                  1
    Case: 1:20-cv-02589 Document #: 1 Filed: 04/29/20 Page 2 of 14 PageID #:2




Insurance has denied Plaintiff’s claims arising from the State-ordered interruption of their

businesses.

        2.     As a result, Plaintiff now brings this action against Society Insurance for

its failure to provide insurance coverage for the business income Plaintiff lost because of the

ongoing Coronavirus (COVID-19) pandemic and its failure to honor its obligations under the

commercial businessowners insurance policy issued to Plaintiff, which provides coverage for

losses incurred due to a “necessary suspension” of its operations, including when its business

is forced to close due to a government order.

        3.     On March 15, 2020, during the term of the policy issued by Society Insurance to

Plaintiff, Illinois Governor Pritzker issued an order first closing all restaurants and bars to the

public in an effort to address the ongoing COVID-19 pandemic. A few days later, on March

20, 2020, Governor Pritzker ordered all “non-essential businesses” to close. The March 15

and March 20 orders are hereinafter collectively referred to as the “Closure Orders.”

        4.     As a result of the Closure Orders, Plaintiff has been forced to halt ordinary

operations, resulting in substantial lost revenues and forcing Plaintiff to furlough or lay off the

majority of its employees.

        5.     But despite Society Insurance’s express promise in its policy to cover the

Plaintiff’s business interruption losses when the government forces a closure, Society Insurance

has issued blanket denials to Plaintiff and its other similarly-situated insureds for any losses

related to the Closure Orders—often within hours of receiving claims—without first

conducting any meaningful coverage investigation, let alone a “reasonable investigation based

on all available information” as required under Illinois law.

        6.     In fact, on March 16, 2020, before Plaintiff had submitted its claim, the CEO


                                                2
     Case: 1:20-cv-02589 Document #: 1 Filed: 04/29/20 Page 3 of 14 PageID #:3




of Society Insurance circulated a memorandum to its “agency partners,” acknowledging that

states, such as Illinois, had “taken steps to limit operations of certain businesses,” but

prospectively concluding that Society Insurance’s policies would likely not provide coverage

for losses due to a “governmental imposed shutdown due to COVID-19 (coronavirus).”

A copy of this memorandum is attached here as “Exhibit A.”

        7.     To the extent Society Insurance has provided any reason to Plaintiff for its

categorical assertion that Plaintiff’s losses are not covered, it is based on the assertion that the

“actual or alleged presence of the coronavirus,” which led to the Closure Orders that prohibited

Plaintiff from operating its businesses, does not constitute “direct physical loss.”

        8.     But Society Insurance’s conclusory statement that the actual or alleged presence

of a substance like COVID-19 does not result in property damage is contrary to the law

in Illinois. Illinois courts have consistently held that the presence of a dangerous substance

in a property constitutes “physical loss or damage.” See, e.g., Bd. of Educ. of Twp. High Sch.

Dist. No. 211 v. Int’l Ins. Co., 720 N.E.2d 622, 625–26 (Ill. Ct. App. 1999), as modified on

denial of reh’g (Dec. 3, 1999).

        9.     Moreover, unlike many commercial property policies available in the market,

the policies sold by Society Insurance do not include an exclusion for loss caused by a virus.

Thus, Plaintiff reasonably expected that the insurance it purchased from Society Insurance

included coverage for property damage and business interruption losses caused by viruses like

the COVID-19 coronavirus.

        10.    If Society Insurance had wanted to exclude pandemic-related losses under

the Plaintiff’s policy—as many other insurers have done in other policies—it easily could

have attempted to do so on the front-end with an express exclusion. Instead, Society Insurance


                                                 3
     Case: 1:20-cv-02589 Document #: 1 Filed: 04/29/20 Page 4 of 14 PageID #:4




waited until after it collected Plaintiff’s premiums, and after a pandemic and the resulting

Closure Orders caused catastrophic business losses to Plaintiff, to try to limit its exposure on

the back- end through its erroneous assertion that the presence of the coronavirus is not “physical

loss” and therefore is not a covered cause of loss under its policies.

        11.    The fact that the insurance industry has created specific exclusions for pandemic-

related losses under similar commercial property policies undermines Society Insurance’s

assertion that the presence of a virus, like the coronavirus, does not cause “physical loss

or damage” to property. Indeed, if a virus could never result in a “physical loss” to property,

there would be no need for such an exclusion. Moreover, Society Insurance’s assertion ignores

the fact that their policies promised to provide coverage for losses incurred due to

government actions “taken in response to dangerous physical conditions,” even if those

dangerous physical conditions cause damage to property at locations other than those insured

under their policies.

        12.    Thus, Society Insurance’s wholesale, cursory coverage denials are arbitrary and

unreasonable, and inconsistent with the facts and plain language of the policies it issued. These

denials appear to be driven by Society Insurance’s desire to preempt its own financial exposure

to the economic fallout resulting from the COVID-19 crisis, rather than to initiate, as Society

is obligate to do, a full and fair investigation of the claims and a careful review of the policies

they sold to Plaintiff in exchange for valuable premiums.

        13.    As a result of Society Insurance’s wrongful denial of coverage, Plaintiff files this

action for a declaratory judgment establishing that it is entitled to receive the benefit of the

insurance coverage it purchased, for indemnification of the business losses it has sustained,

for breach of contract, and for bad faith claims handling under 215 ILCS 5/155.



                                                 4
     Case: 1:20-cv-02589 Document #: 1 Filed: 04/29/20 Page 5 of 14 PageID #:5




                                            PARTIES

          14.   Plaintiff 351 Kingsbury Corner, LLC is an Illinois limited liability company

with its principal place of business in Chicago, Illinois. 351 Kingsbury Corner, LLC’s sole

manager is Bradley Parker, a citizen of Illinois. 351 Kingsbury Corner, LLC owns and operates

the Hampton Social and the Bassment in Chicago. 351 Kingsbury Corner, LLC has a

Businessowners Policy from Society Insurance, Policy No. BP16020451-3, which covered

losses for occurrences at both the Hampton Social and the Bassment.

         15.    Defendant Society Insurance is an insurance company engaged in the business

of selling insurance contracts to commercial entities such as Plaintiff in Illinois and elsewhere.

Society Insurance is incorporated in the State of Wisconsin and maintains its principal place

of business in Wisconsin.

                                   JURISDICTION & VENUE

         16.    This Court has subject matter jurisdiction under 28 U.S.C. § 1332 because there

is complete diversity between the parties and the amount in controversy exceeds $75,000,

exclusive of interest and costs.

         17.    This Court has personal jurisdiction over Society Insurance pursuant to the

Illinois “long arm statute,” 735 ILCS 5/2-209, because Society Insurance has submitted

to jurisdiction in this state by: (a) transacting business in Illinois; (b) contracting to insure a

person, property or risk located within Illinois at the time of contracting; and (c) making

a contract substantially connected with Illinois. See 735 ILCS 5/2-209(1), (4), (7). In

addition, Society Insurance exercises substantial, systematic and continuous contacts with

Illinois by doing business in Illinois, serving insureds in Illinois, and seeking additional business

in Illinois.


                                                 5
     Case: 1:20-cv-02589 Document #: 1 Filed: 04/29/20 Page 6 of 14 PageID #:6




        18.     This Court has jurisdiction to grant declaratory relief under 28 U.S.C. § 2201

because an actual controversy exists between the parties as to their respective rights and

obligations under the Policy with respect to the loss of business arising from the civil authority

event detailed below.

        19.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) because

a substantial part of the events or omission giving rise to Plaintiffs’ claims occurred within

the Northern District of Illinois.

                                  FACTUAL ALLEGATIONS

        20.     Plaintiff incorporates by reference, as if fully set forth herein, the allegations in

paragraphs 1–19 above.

      A.      The Society Insurance Policy

        21.     In exchange for substantial premiums, Society Insurance sold a commercial

property insurance policy (“the Policy”) promising to indemnify Plaintiff for losses resulting

from occurrences, including the “necessary suspension” of business operations at any insured

location caused by a government order, during the relevant time period.

        22.     The Policy was issued to Plaintiff at its principal place of business in Illinois.

        23.     The relevant provision setting forth the scope of coverage for business

interruption losses are contained within the Business Owners Special Property Coverage Form.

A copy of the Policy is attached here as “Exhibit B.”

        24.     The Policy is an “all risk” policy that provides broad coverage for losses caused

by any cause unless expressly excluded.

        25.     The Policy does not exclude losses from viruses or pandemics. Thus, the all-

risk Policy purchased by Plaintiff covers losses caused by viruses, such as COVID-19.


                                                  6
     Case: 1:20-cv-02589 Document #: 1 Filed: 04/29/20 Page 7 of 14 PageID #:7




        26.    In addition to property damage losses, Society Insurance also agreed to “pay

for the actual loss of Business Income” sustained by Plaintiff “due to the necessary suspension”

of Plaintiff’s operations during the period of business interruption caused by “by direct

physical loss of or damage to covered property” at the insured’s premises.

        27.    With respect to business interruption losses, “suspension” means: (1) “the partial

slowdown or complete cessation of your business activities”; or (2) “that a part or all of

the described premises is rendered untenantable if coverage for Business Income applies.”

        28.    “Business Income” is defined in relevant part under the Policies as “Net Income

(Net Profit or Loss before income taxes) that would have been earned or incurred if no physical

loss or damage had occurred” plus “continuing necessary operating expenses incurred.”

        29.    Society Insurance also promised to “pay necessary Extra Expense” Plaintiff incurs

during the period of interruption that they “would not have incurred if there had been no direct

physical loss or damage to covered property at the described premises.”

        30.    “Extra Expense” is defined in relevant part under the Policies as any expense

incurred (1) “to avoid or minimize the suspension of business and to continue operations at the

described premises”; (2) “[t]o minimize the suspension of business if [Plaintiff] cannot continue

operations”; or (3) “to [r]epair or replace any property[.]”

        31.    The Society Insurance Policies also include “Civil Authority” coverage, pursuant

to which Society Insurance promised to pay for the loss of Business Income and necessary Extra

Expense sustained by Plaintiff “caused by action of civil authority that prohibits access” to

Plaintiff’s insured premises.

        32.    This Civil Authority coverage is triggered when any non-excluded cause results

in “damage to property other than property” at the Plaintiff’s premises and is intended to


                                                 7
     Case: 1:20-cv-02589 Document #: 1 Filed: 04/29/20 Page 8 of 14 PageID #:8




cover losses resulting from governmental actions “taken in response to dangerous physical

conditions.”

      B.       The Plaintiff’s Losses Due to the Coronavirus Pandemic and the Closure
               Orders.

        33.      On March 11, 2020, the World Health Organization declared that the emerging

threat from the novel coronavirus—otherwise known as COVID-19—constituted a global

pandemic.

        34.      Emerging research on the virus and recent reports from the CDC indicate that

the COVID-19 strains physically infect and can stay alive on surfaces for at least 17

days, a characteristic that renders property exposed to the contagion potentially unsafe and

dangerous. Other research indicates that the virus may linger on surfaces for up to four

weeks in low temperatures.

        35.      In response to the pandemic, and the spread of the coronavirus in Chicago and

throughout Illinois, Illinois Governor Pritzker issued Executive Order 2020-07 on March 15,

2020 requiring that all bars, restaurants, and movie theaters close to the public beginning

on March 16, 2020 and continuing through March 30, 2020.

        36.      The continuous presence of the coronavirus on or around Plaintiff’s premises has

rendered the premises unsafe and unfit for their intended use and therefore caused physical

property damage or loss under the Policies.

        37.      Executive Order 2020-07 was issued in direct response to these dangerous

physical conditions, and prohibited the public from accessing Plaintiff’s establishments,

thereby causing the necessary suspension of their operations and triggering the Civil Authority

coverage under the Policies. Executive Order 2020-07 specifically states, “the Illinois

Department of Public Health recommends Illinois residents avoid group dining in public

                                                8
     Case: 1:20-cv-02589 Document #: 1 Filed: 04/29/20 Page 9 of 14 PageID #:9




settings, such as in bars and restaurants, which usually involves prolonged close social contact

contrary to recommended practice for social distancing,” and that “frequently used surfaces in

public settings, including bars and restaurants, if not cleaned and disinfected frequently and

properly, also pose a risk of exposure.”

          38.   Governor Pritzker’s March 20, 2020 Closure Order (Executive Order 2020-

10) closing all “non-essential” businesses in Illinois, including all restaurants and bars,

likewise was made in direct response to the continued and increasing presence of the coronavirus

on property or around Plaintiff’s premises.

          39.   Like the March 15, 2020 Closure Order, the March 20, 2020 Order prohibited

the public from accessing Plaintiff’s establishments, thereby causing the necessary suspension

of their operations and triggering the Civil Authority coverage under the Policies.

          40.   As a result of the Closure Orders, Plaintiff has suffered substantial Business

Income losses and incurred Extra Expense. The covered losses incurred by Plaintiff and owed

under the Policy is increasing every day but are expected to total several hundred thousand

dollars. As a result of these catastrophic losses, Plaintiff has been forced to furlough its

workers and may have to permanently close its locations.

          41.   Following the March 15, 2020 Closure Order, Plaintiff submitted a claim to

Society Insurance requesting coverage for its business interruption losses promised under the

Policy.

          42.   Society Insurance has verbally denied Plaintiff’s claim.

                         COUNT I: DECLARATORY JUDGMENT

          43.   Plaintiffs incorporate by reference, as if fully set forth herein, the facts set forth

in paragraphs 1–42 above.


                                                  9
   Case: 1:20-cv-02589 Document #: 1 Filed: 04/29/20 Page 10 of 14 PageID #:10




        44.      The Policy is an insurance contract under which Society Insurance was paid

premiums in exchange for its promise to pay Plaintiff’s losses for claims covered by the Policy,

such as business losses incurred as a result of the government orders forcing them to close their

businesses.

        45.      Plaintiff has complied with all applicable provisions of the Policy, including

payment of the premiums in exchange for coverage under the Policy.

        46.      Society Insurance has arbitrarily and without justification refused to reimburse

Plaintiff for any losses incurred by Plaintiff in connection with the covered business losses

related to the Closure Orders and the necessary interruption of its businesses stemming from

the COVID-19 pandemic.

        47.      An actual case or controversy exists regarding Plaintiff’s rights and Society

Insurance’s obligations under the Policy to reimburse Plaintiff for the full amount of losses

incurred by Plaintiff in connection with Closure Orders and the necessary interruption of its

businesses stemming from the COVID-19 pandemic.

        48.      Pursuant to 28 U.S.C. § 2201, Plaintiff seeks a declaratory judgment from

this Court declaring the following:

              (a) Plaintiff’s losses incurred in connection with the Closure Orders and the and
                  the necessary interruption of its businesses stemming from the COVID-19
                  pandemic are insured losses under the Policy;

              (b) Society Insurance has waived any right it may have had to assert defenses
                  to coverage or otherwise seek to bar or limit coverage for Plaintiff’s losses
                  by issuing blanket coverage denials without conducting a claim investigation
                  as required under Illinois law; and

              (c) Society Insurance is obligated to pay Plaintiff for the full amount of the losses
                  incurred and to be incurred in connection with the covered business losses related
                  to the Closure Orders during the four-week indemnity period and the necessary
                  interruption of its businesses stemming from the COVID-19 pandemic.



                                                 10
    Case: 1:20-cv-02589 Document #: 1 Filed: 04/29/20 Page 11 of 14 PageID #:11




                          COUNT II: BREACH OF CONTRACT

         49.   Plaintiff incorporates by reference, as if fully set forth herein, the facts set forth

in paragraphs 1–48 above.

         50.   The Policy is an insurance contract under which Society Insurance was paid

premiums in exchange for its promise to pay Plaintiff’s losses for claims covered by the Policy,

such as business losses incurred as a result of the government orders forcing them to close its

businesses.

         51.   Plaintiff has complied with all applicable provisions of the Policy, including

payment of the premiums in exchange for coverage under the Policy, and yet Society Insurance

has abrogated its insurance coverage obligations pursuant to the Policy’s clear and unambiguous

terms.

         52.   By denying coverage for any business losses incurred by Plaintiff in connection

with the Closure Orders and the COVID-19 pandemic, Society Insurance has breached

its coverage obligations under the Policy.

         53.   As a result of Society Insurance’s breaches of the Policy, Plaintiff has sustained

substantial damages for which Society Insurance is liable, in an amount to be established at

trial.

 COUNT III: STATUTORY PENALTY FOR BAD FAITH DENIAL OF INSURANCE
                        UNDER 215 ILCS 5/155

         54.   Plaintiff incorporates by reference, as if fully set forth herein, the facts set forth

in paragraphs 1–55 above.

         55.   Upon receipt of the Closure Order Claims, Society Insurance immediately denied

Plaintiff’s claim (either verbally or through cursory emails) without conducting any

investigation, let alone a “reasonable investigation based on all available information” as

                                                11
   Case: 1:20-cv-02589 Document #: 1 Filed: 04/29/20 Page 12 of 14 PageID #:12




required under Illinois law. See 215 ILCS 5/154.6.

        56.    To make matters worse, based on information and belief, Society Insurance

directed its insurance agents, who are not Plaintiff’s agents, to make sham claim notifications

before Society Insurance’s policyholders even noticed their claims. Society Insurance took these

actions, before claims were even submitted, as part of its plan to discourage claim notifications

and to avoid any responsibility for its policyholders’ staggering losses, in violation of Illinois

law.

        57.    Society Insurance’s denials were vexatious and unreasonable.

        58.    Society Insurance’s denials constitute “improper claims practices” under Illinois

law—namely Society Insurance’s (1) refusals to pay Plaintiff’s claim without conducting a

reasonable investigation based on all available information and (2) failure to provide reasonable

and accurate explanations of the bases for its denial. See 215 ILCS 5/154.6 (h), (n).

        59.    Society Insurance has offered no reason for its denial and failed to raise any

bona fide disputes as to the whether the claim was covered by the Policy.

        60.    Therefore, pursuant to 215 ILCS 5/155, Plaintiff requests that, in addition

to entering a judgment in favor of Plaintiff and against Society Insurance for the amount

owed under the Policy at the time of judgment, the Court enter a judgment in favor of Plaintiff

and against Society Insurance for an amount equal to the greater of: (1) 60% of the amount

which the trier of fact finds that Plaintiff is entitled to recover under the Policy, exclusive of

costs; and (2) $60,000. See 215 ILCS 5/155.

        61.    Plaintiff further requests that the Court enter a judgment in favor of Plaintiff and

against Society Insurance in an amount equal to the attorneys’ fees and costs incurred

by Plaintiff for the prosecution of this coverage action against Society Insurance, which


                                               12
   Case: 1:20-cv-02589 Document #: 1 Filed: 04/29/20 Page 13 of 14 PageID #:13




amount will be proved at or after trial, pursuant to 215 ILCS 5/155.

                                   PRAYER FOR RELIEF

                WHEREFORE, Plaintiff respectfully prays that this Court:

             1. Enter a declaratory judgment on Count I of the Complaint in favor of Plaintiff

  and against Society Insurance, declaring as follows:

         (a) Plaintiff’s losses incurred in connection with the Closure Orders and the
             necessary interruption of its businesses stemming from the COVID-19
             pandemic are insured losses under the Policy;

         (b) Society Insurance has waived any right it may have had to assert defenses to
             coverage or otherwise seek to bar or limit coverage for Plaintiff’s losses by
             issuing a blanket denial without conducting a claim investigation as required
             under Illinois law; and

         (c) Society Insurance is obligated to pay Plaintiff for the full amount of the losses
             incurred and to be incurred in connection with the covered business losses related
             to the Closure Orders during the four-week indemnity period and the necessary
             interruption of its businesses stemming from the COVID-19 pandemic.

        2.     Enter a judgment on Count II of the Complaint in favor of Plaintiff and against

Society Insurance and award damages for breach of contract in an amount to be proven at trial;

        3.     Enter a judgment on Count III of the Complaint in favor of Plaintiff and against

Society Insurance in the amount equal to amount equal to the greater of (1) 60% of the amount

which the trier of fact finds that Plaintiff is entitled to recover under the Policy, exclusive

of costs; and (2) $60,000;

        4.     Enter a judgment in favor of Plaintiff and against Society Insurance in an amount

equal to all attorneys’ fees and related costs incurred for the prosecution of this coverage action

against Society Insurance, pursuant to 215 ILCS 5/155, which amount to be established at the

conclusion of this action;




                                                13
    Case: 1:20-cv-02589 Document #: 1 Filed: 04/29/20 Page 14 of 14 PageID #:14




         5.    Award to Plaintiff and against Society Insurance prejudgment interest, to be

calculated according to law, to compensate Plaintiff for the loss of use of funds caused by

Society Insurance’s wrongful refusal to pay Plaintiff for the full amount in costs incurred

in connection with Plaintiff’s claim.

         6.    Award Plaintiff such other, further, and additional relief as this Court deems just

and appropriate.

                                        JURY DEMAND

        Plaintiff hereby demands trial by jury on all issues so triable.


Respectfully submitted this 29th day of April, 2020.

                                            MEYERS AND FLOWERS, LLC


                                            By: _s/ Peter J. Flowers_______________
                                                Peter J. Flowers, Esq. (IL #06210847)
                                                Ted A. Meyers, Esq. (IL #01164397)
                                                Michael W. Lenert, Esq. (IL #06297019)
                                                Meyers and Flowers, LLC
                                                3 North Second Street, Suite 300
                                                St. Charles, Illinois 60174
                                                PH: (630) 232-6333
                                                FAX: (630) 845-8982
                                                pjf@meyers-flowers.com
                                                tam@meyers-flowers.com
                                                mwl@meyers-flowers.com

                                                 Robert Eric Kennedy, Esq.
                                                 Weisman, Kennedy & Berris
                                                 101 W. Prospect Avenue
                                                 Midland Building, Suite 1600
                                                 Cleveland, OH 44115
                                                 PH: (216) 781-1111
                                                 FAX: (216) 781-6747
                                                 ekennedy@weismanlaw.com




                                                14
